 1

 2

 3

 4

 5

 6

 7

 8
                              UNITED STATES DISTRICT COURT
 9
                             EASTERN DISTRICT OF CALIFORNIA
10

11   JASON SPIEGAL and CHERIE SPIEGAL,         Case No.: 2:19-cv-00937-TLN-EFB

12                   Plaintiff,                Hon. Troy L. Nunley

13        vs.                                  ORDER REGARDING JOINT MOTION
                                               TO STAY PROCEEDINGS AND ANSWER
14   ZIMMER BIOMET, INC. F/K/A ZIMMER,
     INC. and ZIMMER BIOMET HOLDINGS,          DEADLINE PENDING TRANSFER TO
15   INC. F/K/A ZIMMER HOLDINGS INC.,          MULTIDISTRICT LITIGATION

16                   Defendant.                [Filed Concurrently with Joint Motion to Stay
                                               Proceedings and Answer Deadline Pending
17                                             Transfer to Multidistrict Litigation]
18

19

20

21

22

23

24

25

26

27

28
                                           1
                                                           ORDER REGARDING JOINT MOTION TO
                                                                            STAY PROCEEDINGS
                                                                 Case. No. 2:19-cv-00937-TLN-EFB
 1          Having reviewed the parties’ Joint Motion to Stay Proceedings and Answer Deadline Pending

 2   Transfer to Multidistrict Litigation.

 3          IT IS HEREBY ORDERED this 3rd day of July, 2019 that:

 4          1. The Joint Motion to Stay Proceedings and Answer Deadline Pending Transfer to

 5              Multidistrict Litigation is GRANTED;

 6          2. All proceedings in this action are hereby STAYED; and

 7          The July 5, 2019, deadline to file an Answer to the Complaint is hereby STRICKEN.

 8

 9

10       DATED: July 3, 2019

11
                                                          Troy L. Nunley
12                                                        United States District Judge

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                   2
                                                                 ORDER REGARDING JOINT MOTION TO
                                                                                  STAY PROCEEDINGS
                                                                       Case. No. 2:19-cv-00937-TLN-EFB
